Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 1 of 7

IN THE CIRCUIT COURT OF THE 17TH
JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA

case no: CGACE-19- 011594
JOHAN GRAFE,
Plaintiff,
Vv.
HILTON MANAGEMENT, LLC.
a Foreign Limited Liability Company, and
HILTON DOMESTIC OPERATING COMPANY, INC.

Defendants,
/

COMPLAINT

COMES NOW, the Plaintiff, JOHAN GRAFE, hereinafter “Plaintiff"), on behalf of
himself, by and through undersigned counsel, who files this Complaint against Defendant
HILTON MANAGEMENT, LLC. and HILTON DOMESTIC OPERATING COMPANY, INC.

(collectively “Defendants”), and states as follows:

DICTION AND UE

1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’ fees
and costs pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.,
hereinafter “FLSA”) to recover unpaid minimum wage and/or overtime compensation,
and an additional equa] amount as liquidated damages, and reasonable attorneys’ fees and

costs.

2. The jurisdiction of the Court over this controversy is based upon 29 U.S.C. §216(b).

 
Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 2 of 7

en

‘ tH

Plaintiff was at all times relevant to this action, and continues to be, a resident in
Broward County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a
covered employee for purposes of the FLSA. “

Defendant, HILTON MANAGEMENT, LLC. a Foreign Limited Liability Company,
having a place of business in Broward County, Florida, where Plaintiff worked for
Defendant, and at all times material hereto was and is engaged in interstate commerce.
Venue is proper in Broward County, Florida because all of the actions that form the
basis of this Complaint occurred within Broward County, Florida and payment was due
in Broward County, Florida.

Declaratory, injunctive, legal and equitable relief is Sought pursuant to the laws set forth
above together with attorneys’ fees, costs and damages.

LAINTIFF’S FACTUAL ALLEGATIONS CO Oo OUNTS
Plaintiff Performed work for Defendants as a A non-exempt employee from on or about
‘April 12, 2012 to on nor about Apt April 117,20 2018,
Throughout Plaintiff's employment, Plaintiff. worked in.excess-of forty..(40) hours per
week. At all times material hereto, Defendants were on notice of and/or had or should

have had full knowledge of all hours worked by Plaintiff, including those hours worked

by Plaintiff in excess of forty (40) in a given work week.

:. Defendants failed to compensate Plaintiff at the cequired minimum, wage and/or

overtime rate of one and a half times Plaintiff's regular rate for all hours worked in
excess of forty (40) within a single work week, as proscribed by the laws of the United

States and the State of Florida.

it

 

one (wenmwe ete 2 owe + med cae
Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 3 of 7

10. Specifically, Plaintiff performed an average of (30) hours or more of overtime each

week for Defendants.

 

mere mete

© aes --

11. Plaintiff has retained the undersigned counsel in order that her rights and interests ‘may
be protected. Plaintiff has thus become obligated to pay the undersigned a reasonable

attorney’s fee.

COUNT I
Wage & Hour Federal Statutory Violation Against
HILTON MANAGEMENT, LLC.

12. Plaintiff re-adopt each and every factual allegation as stated in paragraphs | through 12
of this Complaint as if set out in full herein.

13. This action is brought by Plaintiff to recover from Defendant unpaid overtime
compensation, as well as an additional amount as liquidated damages, costs, and
reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 ef seg., and

specifically under the provisions of 29 U.S.C. § 207.

ee ome. + oe coer ee eee o) cowmewtemmn em + eee ms ems oem + tome tem eae

14. 29 U.S.C. § 207 (a)(1) States, “ No employer shall employ any of his employees... for a
work .week longer than.40. hours-unless such employee receives compensation for his... .
employment in excess of the hours above-specified at a rate not less than one and a half
times the regular rate at which he is employed.”

[5. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

16. At. all times pertinent to this Complaint, Defendant operated_as an organization which _
sells and/or markets its services and/or goods to customers from throughout the United
States and also provides its services for goods sold and transported from across state
lines of other states, and the Defendant obtains and solicits funds from non-Florida

sources, accepts funds from non-Florida sources, uses telephonic transmissions going

oh
“4 2

 

2 eee eemanmn 6 |) semen ss
Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 4 of 7

over state lines to do its business, transmits funds outside the State of Florida, and

otherwise regularly engages in interstate commerce, particularly with respect to its

 

~ employees.

17. Upon information and belief, the annual gross revenue of the Defendant was at all times
material hereto in excess of $500,000 per annum, and, by virtue of working in interstate
commerce, otherwise satisfies the FLSA’s coverage requirements.

18. By reason of the foregoing, the Defendant is and was, during all times hereafter
mentioned, an enterprise engaged in commerce or in the production of goods for
conunerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).
Defendant's business activities involve those to which the Fair Labor Standards Act
applies. The Plaintiff's work for the Defendant likewise affects interstate commerce.

19. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

20. At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. $§ 201-

+ ccm reece se cme -

219 and 29 CER. § 516.2 and $ 516.4 et seq. in that Plaintiff performed services and

oe meemece- aw oe ee ~emeccems + eae ow cwmwemree- | 8 we ames oom sean we

—...-worked in excess of the maximum -hours. provided.by the FLSA but no provision was. .
made by the Defendant to properly pay her at the rate of time and one half for all hours
worked i in excess of forty hours (40) per workweek as provided in the FLSA.

21. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

vv + ser -----Oneeming the payment of overtime wages.as. required by the Fair Labor Standards Act... .. ...

and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff's

employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

double damages.

Dé.

{
ey?
» Efe
Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 5 of 7

COUNT It
Wage & Hour Federal Statutory Violation A gainst

 

HILTON DOMESTIC OPERATING COMPANY, INC.
22. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 12
Of this Complaint as if set out in full herein,
23. This action is brought by Plaintiff to recover from Defendant unpaid overtime
compensation, as well as an additional amount as liquidated damages, costs, and
reasonable attorney's fees under the provisions of 29 U.S.C. § 201 ef Seq., and

specifically under the provisions of 29 U.S.C. § 207.

24. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees... for a
work week longer than 40 hours unless such employee receives compensation for his
employment in excess of the hours above-specified at a rate not less than one and a half

times the regular rate at which he is employed. "

os ee (ewmenerse ones ome ee 0 ewer cee wee ee |, mw wee

25, Jurisdiction i is conferred on this Court by’ by Title 29 U. S, C. § 216(b).
vc:+--  -26, At all-times pertinent to this Complaint, Defendant. operated as anorganization which .
sells and/or markets its services and/or goods to customers from throughout the United
States and also ‘Provides its services for goods sold and transported from across state
lines of other states, and the Defendant obtains and solicits funds from non-Florida
mene  -ou. SOUMCES, accepts funds from non-Florida_sources,_uses telephonic transmissions going
over state lines to do its business, transmits funds outside the State of Florida, and
otherwise regularly engages in interstate commerce, particularly with respect to its

employees.

if

er
a
f

’ ete

 

-~

fh
Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 6 of 7

27. Upon information ‘and belief, the annual gross revenue of the Defendant was at all times

material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

 

commerce, otherwise satisfies the FLSA’s coverage requirements.

28. By reason of the foregoing, the Defendant is and was, during all times hereafter
mentioned, an enterprise engaged in commerce or in the production of goods for
commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(1) and 203(s).
Defendant’s business activities involve those to which the Fair Labor Standards Act
applies. The Plaintiff's work for the Defendant likewise affects interstate commerce,

29. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

30. At all times material hereto, the Defendant failed to coinply with Title 29 U.S.C. §§ 201-
219 and 29 C.F.R. § 516.2 and § 516.4 ex Seq. wn that Plaintiff performed services and
worked in excess of the maximum hours provided by the FLSA but no ‘provision was

_made by the Defendant to properly pay her at the rate of time and one half for all hours

 

“worked i in excess of forty hours (40) per workweek as provided i in the F FLSA.
31. Defendant knew. and/or. showed-reckless disregard..of the.-provisions of the-PLSA.-..... ...
concerning the payment of overtime wages as required by the Fair Labor Standards Act
and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff's
employment with Defendant as set forth above. As such, Plaintiff is entitled to recover
. doubledamages.. Lee eee ees mee wee cen am es
32. Defendant never posted any notice, as required by the Fair Labor Standards Act and
Federal Law, to inform employees of their federal rights to overtime and minimum wage
payments.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

t
t

cmmeete es + oe. ae wwe 0s comme. +
Case 0:19-cv-62567-BB Document 1-1 Entered on FLSD Docket 10/16/2019 Page 7 of 7

A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

intentionally and with reckless disregard for Plaintiff's rights;

 

B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

wage and overtime compensation for hours worked in excess of forty (40) weekly,

with interest; and

C. Award Plaintiff an equal amount in double damages/liquidated damages; and

D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

and

E. Grant Plaintiff such additional relief as the Court deems just and. proper under the

Dated

wees wees =:

circumstances

+ een oe emt emed oe

14-4

(meme meee

 

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

seeee

+e wee we ae =-0- comeme -o.

. Fla. Bar No.: 1010327

    

Respectfully sut

ome = tne

Jason S. I, ‘Esq,

Florida Bar No.: 165580

iremer(Gi

Miriam Brooks, Esq.

Fla. Bar No.: 0118144
repatto

Manuel A. Antommattei, Esq.

etd

Se oe ore Fe 0 Fe comm wanes

maa@rgpattomeys,com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005

&}
Rr

‘wee
